Title: From Benjamin Franklin to Watson & Cossoul, 2 December 1781
From: Franklin, Benjamin
To: Watson & Cossoul


Gentlemen,
Passy Dec 2d. 1781.
I received the Letter you did me the honour of writing to me the 27 of last Month: as the Copy of the Letter you inclosed does not mention the Name of the Person in whose Favour the Bills intercepted by the Enemy were drawn, nor their Dates, it is impossible for me to find out whether or not they have been already accepted. I shall do my utmost to discover them if they are presented in future, but the Description you give me of them is hardly sufficient.
I have the honour to be, &c. &c.
Messrs. Watson & Cossoul.
